Citation Nr: 0508009	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  95-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for post traumatic 
stress disorder, and if so, whether service connection is 
warranted.   

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disability, and if so, whether service connection is 
warranted.   

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left hip 
disability, and if so, whether service connection is 
warranted.  

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for headaches. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1956 to 
November 1957.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decision dated in August 1994 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that new and material 
evidence had not been received to reopen the claims for 
service connection for post traumatic stress disorder (PTSD), 
a low back disability, and a left leg disability, and denied 
entitlement to service connection for hypertension, 
headaches, and substance abuse.  In January 1998, the veteran 
withdrew the claim for service connection for substance 
abuse.   

In January 1998, the veteran testified at a hearing before 
the RO.  

In February 1998, the claim for service connection for PTSD 
was reopened and the RO denied the claim on the merits.  The 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the 
Board will first determine whether new and material evidence 
has been submitted.  If new and material evidence has been 
received, the Board will reopen the claim and consider 
entitlement to service connection for PTSD.   

In the February 1995 substantive appeal, the veteran 
requested a hearing before the Board.  However, in September 
1996, the veteran withdrew his hearing request.  The veteran 
was afforded a hearing before the RO in January 1998.  

The issues of entitlement to service connection for a low 
back disability and a left leg and hip disability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In a November 1991 decision, the RO denied entitlement to 
service connection for PTSD, a left leg disability, and a 
lumbar spine disability.   

2.  The evidence added to the record since the November 1991 
rating decision, when considered by itself or in connection 
with evidence previously assembled, is not cumulative and it 
is so significant that it must be considered in order to 
fairly decide the merits of the claims of service connection 
for PTSD, a left leg disability, and a low back disability.  

3.  The veteran is not claiming a combat related stressor, 
and there is no evidence that he engaged in combat.

4.  There is no credible supporting evidence that the claimed 
in-service stressors occurred. 

5.  There is no competent evidence linking current 
hypertension to a disease or injury in service or to a 
service-connected disability.  

6.  The veteran does not currently have headaches.    


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final November 
1991 rating decision is new and material; thus, the claims of 
entitlement to service connection for PTSD, a low back 
disability and a left leg and hip disability are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001); 38 C.F.R. § 20.1100 (2004). 

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004). 

3.  Hypertension was not incurred in or aggravated by active 
service, may not be so presumed, and is not due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2004). 

6.  Headaches were not incurred in or aggravated by active 
service, and are not due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

Regarding the claims to reopen, the VCAA is generally 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The claim to 
reopen presently before the Board was received at the RO in 
October 1993.  The regulatory amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), new and material evidence, which became effective 
August 29, 2001.  In this case, the former provisions of 
38 C.F.R. § 3.156(a) are applicable.  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  Id. 

VA did not notify the veteran of the evidence needed to 
substantiate the claims to reopen.  However, in view of the 
Board's decision to reopen the claims, further assistance is 
unnecessary to aid the veteran in substantiating his claims 
to reopen and any deficiency of the duty to notify under the 
VCAA is harmless error.    

Regarding the claim for service connection for PTSD, in 
letters dated in February 2003 and January 2004, VA notified 
the veteran of the evidence needed to substantiate the claims 
for service connection, and offered to assist him in 
obtaining any relevant evidence.  The letters gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  The letters informed the veteran 
that he could submit his own evidence.  This notice served to 
inform the veteran that he could submit relevant evidence in 
his possession.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication in August 1994.  The veteran ultimately 
received the required notice through the above cited letters.  
In Pelegrini, the Court noted that its decision was not 
intended to invalidate RO decisions issued prior to VCAA 
notice, and that a sufficient remedy for deficient notice was 
for the Board to ensure that proper notice was provided.  
Pelegrini v. Principi, at 120, 122-4.  The Board has ensured 
that the required notice was given.

In any event, the veteran was not prejudiced by the delayed 
notice.  In response to the notices, he did not report the 
existence of, or submit, any evidence relevant to his claims.  

The RO did obtain VA treatment records and associated the 
records with the claim folder.  This evidence was considered 
and supplemental statements of the case were issued.  If the 
veteran had submitted new evidence substantiating his claim, 
he would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  The RO 
made an attempt to obtain the service medical records.  The 
record shows that the veteran's service medical records were 
destroyed at the National Personnel Records Center (NPRC) in 
the 1973 fire.  NPRC indicated that such records can not be 
reconstructed.  NPRC did provide to the veteran all pertinent 
morning reports.  It is reasonably certain that further 
efforts to obtain the veteran's service medical records would 
be futile.  38 U.S.C.A. § 5103A.  

The Court has indicated that when a veteran's service records 
are presumed to have been destroyed in that fire, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
See Gregory v. Brown 8 Vet. App. 563, 570 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365,367 (1991).  

Pertinent VA treatment records, including mental health 
treatment and hospital records dated from 1991 to 2004 from 
Montrose, Brooklyn, and Hudson Valley, were obtained.  
Medical statements from S.B. Psychiatric Center and records 
from the Social Security Administration are associated with 
the claims folder.  

In letters dated in January 1991, April 1991, June 1991, and 
February 1998, the RO informed the veteran that in order to 
evaluate his claim for service connection for PTSD, it needed 
a description of the traumatic events which caused the PTSD.  
The RO requested a complete, detailed description of the in-
service stressors including a description of the upsetting 
events or experiences, dates, names, places, and the names of 
the persons involved.  

The veteran was advised that if the RO could not confirm a 
stressor, the claim would be denied.  The veteran responded 
to the 1991 letters and he was unable to provide specific 
details of the stressor event such as names of the persons 
involved and the dates of the events.  He was only able to 
provide general information.   

The record shows that in October 1994, the veteran asked the 
NPRC to search the morning reports for information to verify 
the claimed stressor event.  The veteran identified the date 
of the event as February 1956 to June 1956.  In November 
1994, the NPRC indicated that it was unable to perform an 
extensive search because of staffing and budget limitations.  
The NPRC indicated that it needed the month and year of the 
event, and it would conduct a limited search.  The NPRC 
indicated that the morning reports generally contain the 
name, service number, and rank of those members of the unit 
who experienced a change in duty status such as discharge, 
death, temporary duty, absence, return from absence, 
reassignment, period of hospitalization, etc.  The NPRC 
indicated that the morning reports rarely show specific 
details about a unit's activities or movements, nor do they 
reflect accidents or injuries that did not result in 
hospitalization of the individuals involved.   

In February 1995, the NPRC stated that they had searched the 
morning reports for the 28th Transportation Company for the 
period of February through June 1956 and there was no mention 
of the subject enlisted man [veteran] found.  The NPRC also 
indicated that the record needed to answer the inquiry was 
not in their files and they requested the veteran's DA Form 
20.  The Board notes that the DA Form 20 was destroyed in the 
fire in 1973 and could not be re-constructed.  

In October 1996, the veteran's congresswoman contacted the 
NPRC and asked for information as to the unit the veteran was 
assigned to during basic training so that a search could be 
made to find information as to the training accident.  In 
December 1996, the NPRC informed the congresswoman that the 
record that the congresswoman requested was not in their 
files because it was destroyed in the fire in July 1973, and 
the veteran's complete records could not be reconstructed.  
The NPRC indicated that they were able to determine that the 
veteran was assigned to the 146th Armed Signal Company, 6th 
Armored Division at Fort Wood as a trainee in February 7, 
1956.  The NPRC indicated that morning reports indicate that 
the veteran was re-assigned to the Battery A, 61st AAA AW 
Bn., Res. Comd. for completion of basic training on March 8, 
1956.  That unit was re-designated as Company A, 3rd. Bn., 1st 
Basic Training Regt., the United States Army Training Center 
(Engineer), Ft. Leonard Wood, MO on March 16, 1956.  A search 
of the morning reports of those units from February through 
June 1956 were made, but no remarks were located pertaining 
to a training accident.  The NPRC furnished all pertinent 
morning reports to the congressman.  Such morning reports 
were subsequently associated with the claims folder.  The 
NPRC also indicated that another possible source of 
information of this incident might be the historical records 
of the United States Army Training Center at Fort Leonard 
Wood, MO, and such records would be located at U.S. Army 
Center of Military History.       

In July 1997, the RO contacted the USASCRUR and asked them to 
furnish supporting evidence of the claimed stressful events.  
The RO provided an account of the stressor event and all 
available information such as the units to which the veteran 
was assigned, his service number, and his social security 
number.     

In January 1998, the USASCRUR informed the RO that they had 
coordinated the research of the veteran's stressor event with 
the U.S. Center for Military History in Washington, DC; the 
Fort Leonard Wood museum, and the historian at Fort Leonard 
Wood, Missouri.  The USASCRUR stated that they were unable to 
document the veteran's stressor.  The USASCRUR further stated 
that the U.S. Army casualty files are arranged alphabetically 
by last name.  In order to conduct research concerning 
casualties, the veteran must provide more specific 
information including the individual's full name, complete 
unit designation to the company level, whether killed or 
wounded, and a brief description of the incident.  Although 
asked to do so, he has not responded with the needed 
information.

The record further shows that in January 1997, the veteran's 
congresswoman contacted Department of Army Freedom of 
Information and Privacy Acts and the Department of Army 
Center of Military History in an attempt to obtain 
information as to the veteran's stressor events.  Both 
organizations referred the congresswoman to the NPRC.  In May 
1997, the NPRC again reported that they had furnished the 
available morning reports and nothing else was available.  



In a February 2005 statement, the veteran's representative 
argued that VA should contact the U.S. Army Safety Center at 
Fort Rutgers, Alabama, which according to the representative, 
had historical inquires and lessons learned from military 
accidents.  The representative submitted the website address 
for this organization, and copies of web pages from that 
site.  These pages contained no information referable to the 
claimed stressors.  The representative's submissions show 
that he looked at this site, but did not produce any evidence 
of the claimed stressors.  These facts suggest that the 
representative was unable to find any supporting evidence at 
the referenced site.  The Board also looked at the referenced 
site but was unable to find any evidence of accidents prior 
the 1990's.  VA will refrain from providing assistance under 
the VCAA where there is no reasonable possibility that such 
assistance would substantiate the claim.  38 C.F.R. 
§ 3.159(d).  A remand for research into the site referenced 
by the veteran's representative, would have no reasonable 
possibility of substantiating the claim.

The Board finds that VA is not obligated to continue the 
search for verification of the stressor event.  VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (a)(2).  

In the present case, VA has contacted all appropriate service 
departments in an attempt to verify that the basic training 
accident had occurred.  VA was unable to find any 
documentation that this training accident had actually 
occurred.  Even Fort Leonard Wood, where this accident 
allegedly occurred, had no record of this accident or of the 
high number of casualties.  The Board finds that there is no 
reasonable possibly that a search with the U.S. Army Safety 
Center would substantiate the claim, because there is no 
documentation that this accident even occurred.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

There is no other identified relevant evidence that has not 
been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was not afforded a VA 
examination in this case because there was no credible 
supporting evidence of an in-service stressor.  A VA 
examination in this matter would not assist the veteran.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000);.

Pertinent Law and Regulations

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis, cardiovascular disease, or a 
psychoses became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2004).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2004).  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Whether new and material evidence has been received to reopen 
the claims for service connection for PTSD, a low back 
disability, and a left hip and leg disability

In a November 1991 rating decision, the RO denied entitlement 
to service connection for PTSD, a low back disability, and a 
left leg disability on the basis that the veteran's claimed 
stressor event which allegedly caused the PTSD was not 
verified, and the evidence did not establish that the low 
back and left leg disabilities were incurred in service.  The 
evidence of record at the time of this decision included a 
March 1991 VA examination report.  The veteran was notified 
of this decision.  He filed a notice of disagreement in 
September 1992.  A statement of the case was issued in 
December 1992.  The veteran did not file a timely substantive 
appeal.  The November 1991 decision became final.  
38 U.S.C.A. § 7105. 

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In 
October 1993, the veteran filed a claim to reopen.  

Regarding the claim for service connection for PTSD, the 
Board finds that new and material evidence has been 
submitted.  Evidence submitted since the November 1991 rating 
decision includes copies of morning reports which were 
received in December 1994, a May 1997 letter from the NPRC, 
and a January 1998 letter from the USASCRUR.  This evidence 
is new because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant. 

This evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran's claimed stressor events have 
been verified.  The morning reports and other information 
from USASCRUR show that there was no credible supporting 
evidence of the claimed stressors.

This evidence is not sufficient for a grant of the claim 
because it does not support the stressors, but it does 
contribute to a more complete picture of the circumstances 
surrounding the stressor event.  In Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   

Regarding the claims for service connection for low back and 
left leg disabilities, the Board finds that new and material 
evidence had been submitted and the claims are reopened.  
Evidence submitted since the November 1991 rating decision 
includes the veteran's testimony at the hearing before the RO 
in January 1998.  At the hearing, the veteran stated that he 
injured his back and hip when he fell off the bridge in basic 
training.  He stated that he did not undergo treatment for 
the back and hip disabilities until 1991.  The Board finds 
this evidence to be new and material evidence.  This evidence 
is new because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant. 

This evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran's low back and left leg and hip 
disabilities were incurred in service.  The Board notes that 
this evidence is significant because it addresses the 
circumstances regarding how the veteran injured his back and 
left leg and hip in service.  In Hodge; supra, the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus; supra.  

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   

Entitlement to service connection for PTSD

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (1999); 65 Fed. Reg. 
6257 (2000).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

Discussion

The record contains evidence in support of two of the three 
elements necessary for service connection for PTSD under 
38 C.F.R. § 3.304(f).  

The record shows that the veteran underwent VA psychiatric 
examination in March 1991.  The veteran reported that during 
basic training in 1956, he helped to build pontoon bridges.  
During the training, soldiers crossed the bridges and fell 
off.  The veteran reported that thirty-five to fifty men 
died.  The diagnosis was PTSD and chronic depression due to 
PTSD and unemployment.  A November 1990 VA treatment record 
indicates that the veteran had PTSD based upon a traumatic 
experience in basic training in 1956.   

There is no evidence that the veteran engaged in combat with 
the enemy, and the veteran does not assert that he did.  The 
March 1991 VA examination report states that the veteran 
reported that he served in Korea but he was not a combat 
soldier.  There is no indication in the service records that 
the veteran was awarded a medal indicative of combat.  Since 
there is no evidence that the veteran engaged in combat, and 
he is not claiming combat related stressors, a grant of 
service connection requires credible supporting evidence of 
the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The veteran's statements, or those of medical professionals, 
cannot fulfill this requirement.  Moreau v. Brown, at 395-
396; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(holding that a veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor).  

The service records show that the veteran served with the 
28th Transportation Company and his military occupation was 
heavy vehicle driver.  The service records show that the 
veteran had 4 months and 29 days of foreign service.  
However, the service records do not indicate where the 
veteran served.  The veteran asserts that he served in Korea 
and he was a driver in a motor pool.   

The veteran has reported a stressor which occurred in basic 
training at Fort Leonard Wood, Missouri, in 1956.  He has 
related that he helped build pontoon bridges that were 
designed for one person to cross at a time.  One night, 
during war games, soldiers were told to cross the bridge from 
both sides of the river.  He has stated that he was three 
quarters of the way across, when he and others fell into the 
water.  According to the veteran, thirty-five to fifty men 
lost their lives.  He has stated that he lost "a lot of 
buddies" and there was a lot of screaming.  

While there is evidence of a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125, and of a link between the claimed in-
service stressor and that diagnosis, there is no credible 
supporting evidence that the claimed stressor occurred.  The 
veteran did not submit any evidence to support that this 
stressor event occurred.  The only evidence of the claimed 
stressors in this case, consists of reports by the veteran 
and those who treated him.  

VA was unable to obtain credible supporting evidence that the 
stressor event occurred.  In June 1991, the veteran stated 
that he did not know the names of the soldiers who died.  In 
statements dated in March 1998 and May 1998, he requested 
additional time in order to obtain evidence.  To date, he has 
not submitted any additional evidence regarding the claimed 
stressors.

Given the limited information supplied by the veteran, as 
well as the nature of his stressor, the RO was unable to 
obtain any credible supporting information.  The Board finds 
that there is no credible supporting evidence of the claimed 
stressor.

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy and there is no credible supporting 
evidence of the claimed in-service stressor.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted 
for that disorder.  38 U.S.C.A. § 5107.

Entitlement to service connection for hypertension

Service connection for hypertension on a direct basis is not 
warranted.  There is medical evidence of a current diagnosis 
of hypertension.  VA treatment and hospital records dated 
from 1991 to 2004 show that the veteran has hypertension.  

There is, however, no competent evidence of hypertension in 
service or of a relationship between current hypertension and 
service.  

The veteran's service medical records have been destroyed, 
and cannot be reconstructed.  The veteran appears to contend 
that the hypertension is due to the PTSD.  He does not 
contend that he had hypertension during service.   

Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310.  As discussed 
in detail above, service connection is not warranted for 
PTSD.  Thus, entitlement to service connection for 
hypertension as secondary to PTSD is not warranted.  

The Court has consistently held that, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
There is no competent evidence of a relationship between the 
veteran's current hypertension and service.

There is no evidence of hypertension to a compensable degree 
within one year from service separation.  The medical 
evidence shows that the hypertension was first documented in 
1991, decades after the veteran's separation from service in 
1957.  Because there is no medical evidence of hypertension 
within a year from November 1957, the date of the veteran's 
separation from service, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Since there is no competent evidence of a relationship 
between the current hypertension, and the veteran's period of 
service, the preponderance of the evidence is against the 
claim for service connection for hypertension, and the claim 
is denied.  Gilbert, 1 Vet. App. at 54.  

Entitlement to service connection for headaches

The veteran contends that he incurred headaches as a result 
of PTSD, which the veteran asserts, was incurred in service.  

The veteran's service medical records are unavailable.  
However, the veteran has not asserted that he had headaches 
in service or was treated for headaches in service.  He 
stated that he has headaches due to PTSD.  

The veteran has not presented or identified any medical 
evidence of current headaches.  Although he is competent to 
report symptoms of a headache, he has not done so.  VA 
treatment records dated from 1991 to 2004 do not reflect 
treatment or diagnosis of headaches.  The evidence of record 
shows that the veteran does not have any service-connected 
disabilities.  As discussed in detail above, service 
connection for PTSD is not warranted.   

A grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).   

In this case, there is no medical evidence of current 
headaches.  Since there is no evidence of current disability, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.


ORDER

New and material evidence has been submitted to reopen the 
claims for service connection for PTSD, a low back 
disability, and a left leg disability, and the appeal is 
granted to that extent.     

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for headaches is denied.  


REMAND

In the present case, the RO has not had the opportunity to 
review the veteran's claim of entitlement to service 
connection for a low back disability and a left hip and leg 
disability on its merits.  Accordingly, the Board believes 
that a remand to the agency of original jurisdiction is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is remanded for the following action: 

The AMC or RO should readjudicate the 
issues of entitlement to service 
connection for a low back disability and 
a left hip and leg disability.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


